Citation Nr: 1119023	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1976 to August 1976 and from July 1977 to July 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of December 2002 by the Department of Veterans Affairs (VA) San Juan, Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Veteran was denied service connection for OSA in an April 2009 Board decision based in part on VA examinations dates in November 2007 and June 2008.  The Veteran appealed the Board decision in November 2010 and the United States Court of Appeals for Veterans Claims (Court) issued a judicial order vacating the Board's decision and remanded the matter for further development.

The Veteran and his representative contend that the November 2007 and June 2008 VA examinations "did not provide adequate information to determine whether the [Veteran's] sleep apnea [was] related to his service.  It is also noted that the Board did not consider the [Veteran's] lay statements."  See Appellant's Brief, dated April 2011.

Evidence of record shows that the Veteran has been diagnosed with OSA and has been receiving treatment for his disability.  The Veteran has also submitted additional evidence such as post-service treatment records and lay statements from family members.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As a result, further development is necessary before a final determination is made. Therefore, the Veteran should be afforded a VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed OSA; specifically whether the Veteran had OSA during service and/or whether his current diagnosis of OSA could have dated from (or was caused by) his time in active duty.  The examiner must consider and comment upon the Veteran's lay statements regarding his history and symptomatology (including that headaches that he suffered from in service diminished after he started using a CPAP machine) as well as any other lay statements submitted by the Veteran's family members.  

All testing deemed necessary by the examiner should be performed and the results reported in detail.  A complete copy of the REMAND and the claims folder must be available for review by the examiner in conjunction with the examinations and this fact should be acknowledged in the reports.  The examiner must provide a complete rationale for the stated opinions.

2. The AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, he and his representative will be provided with a Supplemental Statement of the Case.  An appropriate period of time will be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


